DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, filed 10/6/2022, with respect to the 112 rejections of claims 10 and 11 have been fully considered and are persuasive.  The 112 rejections of claims 10 and 11 have been withdrawn. 
Applicant’s arguments, filed 10/6/2022, with respect to double patenting rejection of claim 1 have been fully considered and are persuasive.  The double patenting rejection of claim 1 has been withdrawn. 
Applicant’s arguments, filed10/6/2022, with respect to the rejection(s) of claim(s) 1-7 and 16-18 under 35 U.S.C. 102 in view of Barillot (Pub. No. US 2004/0140737 A1; hereafter Barillot) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Barillot in view of Lim et al. (Pub. No. US 2019/0103821 A1; hereafter Lim).
Applicant persuasively argues that the prior art of Barillot does not disclose that “the driving assembly comprises a transmission element, a first resilient element, a second resilient element, and a driving element… wherein the first resilient element and the second resilient element are separated by the driving element and disposed on different sides of the driving element” as called for in newly amended claim 1.
Lim discloses that it was well known in the art at the time the inventio was filed to construct a driving assembly either with a single, unitary body surrounding the driving element, as shown in Barillot, or by having the driving element sandwiched between two separate resilient elements, as disclosed in the instant application and called for in the claims (see Lim Figs. 3A and 3C). 
It is deemed well within the purview of the ordinary workman in the art to substitute one element for another to obtain predictable results (see MPEP 2143(I)(B)). In this case it would have been obvious to one having ordinary skill in the art at the time the invention was filed to substitute the driving assembly constructed with one solid resilient member surrounding the driving element (like the one disclosed in Barillot or Fig. 3A of Lim) with a device where the driving element is sandwiched between two separate resilient elements (like that shown in Lim Fig. 3C) in order to obtain predictable results.
Applicant’s argument with respect to the 103 rejection of claim 15 rests on the arguments addressed above, and have similarly been modified in view of Lim.
Applicant’s arguments, filed 10/6/2022, with respect to the rejection(s) of claim(s) 1-4, 7 and 9-11 under 35 U.S.C. 102 in view of Clayssen et al. (Pub. No. US 2010/0038995 A1; hereafter Clayssen) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Clayssen in view of Lim.
Similarly to the arguments made with respect to Barillot, above, Applicant persuasively argues that the prior art of Clayssen does not disclose that “the driving assembly comprises a transmission element, a first resilient element, a second resilient element, and a driving element… wherein the first resilient element and the second resilient element are separated by the driving element and disposed on different sides of the driving element” as called for in newly amended claim 1. However, the prior art of Lim addresses those claim limitations.

Claim Objections
Claim 7 is objected to because of the following informalities:  Claim 7 recites that “the driving assembly further comprises a second resilient element, the first resilient element and the second resilient element are disposed on different sides of the driving element” however, these claim limitations have already been added into amended claim 1, from which claim 7 depends. These duplicate limitations should be removed.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-7 and 16-18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Barillot et al. (Pub. No. US 2004/0140737 A1; hereafter Barillot) in view of Lim et al. (Pub. No. US 2019/0103821 A1; hereafter Lim).
 	Regarding claims 1-7 Barillot discloses an optical element driving mechanism, comprising: a fixed portion having a main axis (see Barillot paragraph [0052] “the actuating points for the load and fixed base are respectively the points C and C'”); a movable portion movably disposed on the fixed portion and connected to an optical element (see Barillot Fig. 12, and paragraph [0074] which discloses that the platform is a mirror-platform for holding a mirror); and a driving assembly driving the movable portion to move relative to the fixed portion (see Barillot Fig. 12, item 10); wherein the driving assembly comprises a transmission element (see Barillot Fig. 12, item 42), a first resilient element (see Barillot Fig. 3, item n1), and a driving element (see Barillot Fig. 3, item 20), wherein the driving element is connected to the transmission element through the first resilient element (see Barillot Figs. 3 and 12, items 20, n1, and 42), and the transmission element is driven by the driving element to move in a first direction (see Barillot Fig. 3, axis D); wherein the driving element drives the transmission element to move in the first direction when the driving element is deformed in a second direction [see Barillot paragraph [0052] “Power supply of the piezoactive materials 20, 20a causes deformation thereof along the large axis 16”), and the first direction and the second direction are not parallel (see Barillot Fig. 3, items 16 and D); wherein when the driving element is deformed in the second direction, the size of the first resilient element in the first direction is changed to move the transmission element in the first direction (this is how the deformation of the piezoelectric element functions); wherein the driving element comprises two piezoelectric units arranged in the second direction (see Barillot Fig. 3, items 20 and 20a); wherein the driving element further comprises an adhering element disposed between the piezoelectric units, and the piezoelectric units are electrically connected to each other in parallel or in series (see Barillot Fig. 3, items 22a and 22b) ; wherein the driving assembly further comprises a second resilient element, the first resilient element and the second resilient element are disposed on different sides of the driving element (see Barillot Fig. 3, while not labeled, the bottom half of the actuator can be construed as the second resilient member), the second resilient element is connected to the fixed portion (see Barillot Fig. 3, item C’), when the driving element is deformed in the second direction, the size of the second resilient element in the first direction is changed to move the driving element and the transmission element in the first direction, and the deformation amount of the first resilient element and the deformation amount of the second resilient element are substantially identical (since the actuator shell is made of a single uniform material and symmetric, the deformation properties of the top and bottom resilient members will be nearly identical.).
	Barillot does not disclose that the first resilient element and second resilient element are separated by the driving element and disposed on different sides of the driving element.
Lim discloses that it was well known in the art at the time the inventio was filed to construct a driving assembly either with a single, unitary body surrounding the driving element, as shown in Barillot, or by having the driving element sandwiched between two separate resilient elements, as disclosed in the instant application and called for in the claims (see Lim Figs. 3A and 3C). 
It is deemed well within the purview of the ordinary workman in the art to substitute one element for another to obtain predictable results (see MPEP 2143(I)(B)). In this case it would have been obvious to one having ordinary skill in the art at the time the invention was filed to substitute the driving assembly constructed with one solid resilient member surrounding the driving element (like the one disclosed in Barillot or Fig. 3A of Lim) with a device where the driving element is sandwiched between two separate resilient elements (like that shown in Lim Fig. 3C) in order to obtain predictable results.

 	Regarding claims 16-18, Barillot in view of Lim discloses the optical element driving mechanism as claimed in claim 1, and further discloses wherein the movable portion comprises: a first movable portion movably connected to the fixed portion (see Barillot Fig. 12, item 42); and a second movable portion movably connected to the first movable portion and connected to the optical element (see Barillot Fig. 12, movable platform); wherein the driving assembly comprises a transmission element (see Barillot Fig. 4, item 28), a first resilient element (see Barillot Fig. 4, item n1), and a driving element (see Barillot Fig. 4, item 20), and the driving element drives the transmission element through the first resilient element to move in a first direction (see Barillot Fig. 4, items 20, n1, and 28); wherein the first movable portion moves in the first direction (see Barillot Figs. 4 and 12, items 42 and axis D), the second movable portion moves in a second direction that is different than the first direction (see Barillot Fig. 4, item 20 deforms along the long axis perpendicular to actuation axis D), and the transmission element is movably connected to the first movable portion (see Barillot Figs. 4 and 12, items 28 and 42).

Claim(s) 1-4, 7, and 9-11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Claeyssen et al. (Pub. No. US 2010/0038995 A1; hereafter Claeyssen).
Regarding claims 1-4, 7, and 9-11 Claeyssen discloses an optical element driving mechanism, comprising: a fixed portion having a main axis (see Claeyssen Fig. 11, item 83); a movable portion movably disposed on the fixed portion and connected to an optical element (see Claeyssen Fig. 11, item 95 and paragraphs [0056]-[0058] which disclose using the actuator in optical applications); and a driving assembly driving the movable portion to move relative to the fixed portion (see P3 Fig. 11, item 90a); wherein the driving assembly comprises a transmission element (see Claeyssen Fig. 11, item 84a), a first resilient element (see Claeyssen Fig. 11, item 1a), and a driving element (see Claeyssen Fig. 11, item 2a), wherein the driving element is connected to the transmission element through the resilient element (see Claeyssen Fig. 11, items 2a, 1a, and 84a), and the transmission element is driven by the driving element to move in a first direction (see Claeyssen Fig. 11, transmission direction is parallel to axis z2); wherein the driving element drives the transmission element to move in the first direction when the driving element is deformed in a second direction (see Claeyssen Fig. 1, deformation axis is the x-axis and the transmission axis is the z-axis. See also paragraph [0045]), and the first direction and the second direction are not parallel (see Claeyssen Fig. 1, x-axis and z-axis); wherein when the driving element is deformed in the second direction, the size of the first resilient element in the first direction is changed to move the transmission element in the first direction (see paragraph [0045], this is how the deformation of the piezoelectric element functions); wherein the driving assembly further comprises a second resilient element, the first resilient element and the second resilient element are disposed on different sides of the driving element (see Claeyssen Fig. 1, item 1 shows two resilient members in the rhomboid structure symmetric about the piezoelectric member 2), the second resilient element is connected to the fixed portion (see Barillot Fig. 11, item 1a), when the driving element is deformed in the second direction, the size of the second resilient element in the first direction is changed to move the driving element and the transmission element in the first direction, and the deformation amount of the first resilient element and the deformation amount of the second resilient element are substantially identical (since the actuator shell is made of a single uniform material and symmetric, the deformation properties of the top and bottom resilient members will be nearly identical.); further comprising a rotational shaft disposed on the fixed portion (see Claeyssen Fig. 11, item 92), and the transmission element drives the movable portion to rotate relative to the rotational shaft (see Claeyssen Fig. 11, item 87a and paragraph [0074]); wherein the movable portion comprises a recess surrounding the rotational axis and positioned at an outer surface of the movable portion (see Claeyssen Fig. 11, item 95 and paragraph [0078], item 95 is disclosed as a cup with an interior spherical surface the space between the fixed base 83 and the cup 95 can be construed as a recess around the rotational axis), the transmission element is disposed in the recess (see Claeyssen Fig. 11, item 87a which is disposed in the recess between the base 83 and the cup 95), and the transmission element is exposed from the recess when viewed in a direction that is perpendicular to the main axis (see Claeyssen Fig. 11, which shows that the transmission element 87a is exposed from the sides, perpendicular to axis z2), wherein the rotational shaft at least partially overlaps the movable portion when viewed in a direction that is perpendicular to the second direction (see Claeyssen Fig. 11, the cup covers the rotational shaft when viewed along axis z2), and the rotational axis at least partially overlaps the transmission element when viewed in a third direction that is perpendicular to the first direction and the second direction (see Claeyssen Fig. 11, the rotational axis can be construed as the y-axis, and overlaps the transmission element 87a).
	Clayssen does not disclose that the first resilient element and second resilient element are separated by the driving element and disposed on different sides of the driving element.
Lim discloses that it was well known in the art at the time the inventio was filed to construct a driving assembly either with a single, unitary body surrounding the driving element, as shown in Barillot, or by having the driving element sandwiched between two separate resilient elements, as disclosed in the instant application and called for in the claims (see Lim Figs. 3A and 3C). 
It is deemed well within the purview of the ordinary workman in the art to substitute one element for another to obtain predictable results (see MPEP 2143(I)(B)). In this case it would have been obvious to one having ordinary skill in the art at the time the invention was filed to substitute the driving assembly constructed with one solid resilient member surrounding the driving element (like the one disclosed in Barillot or Fig. 3A of Lim) with a device where the driving element is sandwiched between two separate resilient elements (like that shown in Lim Fig. 3C) in order to obtain predictable results.

Claim(s) 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Barillot in view of Lim.
Regarding claim 15, Barillot in view of Lim discloses the optical element driving mechanism as claimed in claim 1, but does not specifically disclose that the driving element is exposed from the first resilient element when viewed in the first direction.
Whether the driving element is exposed from the first resilient element or not is merely a function of whether the resilient member is as wide or wider than the driving member (in which case the driving member is not exposed) or whether the driving member is wider than the resilient member (in which case it is exposed). It has been held that selecting from one of a finite number of identified, predictable solutions is well within the purview of the ordinary workman in the art (see MPEP 2143(I)(E)). As noted above, there are only two possibilities: either the driving member is wider than the resilient member, or it isn’t. Since there are only two possibilities, each with a reasonable expectation of success, it would have been obvious to the ordinary workman in the art at the time the invention was filed to select either possibility to achieve the most desirable result. Furthermore, mere changes in size is deemed obvious where the changes in size or proportion would not have an appreciable effect on the performance of the invention (see MPEP 2144.04(IV)(A)).

Allowable Subject Matter
Claims 8, 12-14, 19, and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Finality
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NOAM S REISNER whose telephone number is (571)270-7542. The examiner can normally be reached Monday-Friday 9:00AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton LaBalle can be reached on (571) 272-1594. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NOAM REISNER/               Primary Examiner, Art Unit 2852                                                                                                                                                                                         	12/8/2022